Title: From James Madison to Fulwar Skipwith, 22 May 1804
From: Madison, James
To: Skipwith, Fulwar



Sir.
Department of State, May 22d. 1804.
In the list of claims which have been or are to be preferred to the Commissioners have been observed the names of James Swan, Joshua Barney and Thomas Eldred. The first would appear to be disqualified by his having been engaged in foreign partnerships, the evidence of which is exhibited in the enclosed copy of an original letter from him to the Secretary of the Treasury dated 6th. May 1795, and it will perhaps be in your power to recur to other proofs of it.
With Mr. Barney’s pecuniary transactions with the French Government you may have already acquired some information. They were the subject of a suit between Joseph Fenwick & himself in the Year 1799. That Gentleman can therefore point out to you the necessary proofs that the charge made for the supplies of Flour in France was without foundation, as the deficiency, to pay which he raises it, originated from a deduction by the French government on account of an advance of 31,000 dollars which had been made by Mr. Fauchet, with which that government was unacquainted at the time of Mr. Barney’s accounts being first liquidated and till after the assignment he made to Mr. Fenwick. A report made to the Committee of Public Safety of the 10th. Ventose 3rd. Year by the Agency of Exterior Commerce, and of which I have a copy before me explains this matter fully. I have also been furnished with a copy of Mr. Barney’s Petition to the Committee of Public Safety dated 23d. Ventose 3rd. Year, in which he admits the advance to have been made as stated by the agency of Exterior Commerce. I am informed that the drafts which he pledged with Mr. Fauchet as security for the advance of 31.000 dollars were paid by this gentleman to his partner John Hollins of Baltimore, proof of which must be found in Mr. Fauchet’s public accounts.
Capt. Eldred appears to be a British Subject. I enclose copies of a correspondence in which his allegiance is discussed, and have only to add to the elucidations it affords, that the mode of ascertaining his right to be considered an American Citizen, pointed out in my letter to Mr. Robbins on the 22d. July 1803, was never pursued & that the communications ended with that letter.
These suggestions are made because in proportion as the claims of foreigners or such as are not within the purview of the treaties are admitted, others which stand on stronger grounds of justice may be excluded. I am very respectfully Sir Your obedt. Servt.
James Madison
